  Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 1 of 9 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 GABRIEL CHANEY,

             Plaintiff,

 -vs-                                                Case No.:

 SACFL, LLC, a Florida Limited Liability
 Company, d/b/a O’CHARLEY’S AND THE
 COVELLI FAMILY LIMITED
 PARTNERSHIP, a Florida Limited Liability
 Partnership

         Defendants.
 ______________________________/

                          COMPLAINT & DEMAND FOR JURY TRIAL

        Plaintiff, GABRIEL CHANEY, by and through undersigned counsel, files suit against the

Defendants, SACFL, LLC, a Florida Limited Liability Company d/b/a O’CHARLEY’S, and THE

COVELLI FAMILY LIMITED PARTNERSHIP, a Florida Limited Liability Partnership

(“Defendants”), for unpaid overtime compensation and other relief under the Fair Labor Standards

Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”); and for unpaid minimum wage compensation

and other relief under the Florida Minimum Wage Act, as amended, Florida Statute § 448.110.

                                   JURISDICTION & VENUE

        1.       Defendants, SACFL, LLC, a Florida Limited Liability Company d/b/a

O’CHARLEY’S, and THE COVELLI FAMILY LIMITED PARTNERSHIP, a Florida Limited

Liability Partnership, at material times to this action, operated and conducted business in Orlando,

Florida (Orange County) and is therefore, within the jurisdiction of this Court.

        2.       This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

the FLSA. This Court also has jurisdiction under 28 U.S.C. §§ 1331. Venue is proper under 28
  Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 2 of 9 PageID 2



U.S.C. § 1391. These claims arise under the laws of the United States.

       3.      The venue of this Court over this controversy is proper based upon the claim arising

in Orange County, Florida.

                                           PARTIES

       4.      Plaintiff, GABRIEL CHANEY, was an employee of the Defendants within the last

three (3) years for Defendants in Orlando, Florida (Orange County).

       5.      Defendant, SACFL, LLC, is a private company having its principal place of

business at 3900 East Market Street, Warren, Ohio 44484 and all material times was Plaintiff’s

“employer” as defined by 29 U.S.C. § 203(d).

       6.      Defendant, SACFL, LLC, at all time material hereto owned and operated a franchise

known as O’Charley’s which was located and conducted business at 8081 Turkey Lake Road,

Orlando, Florida 32819 in Orange County and all material times was Plaintiff’s “employer” as

defined by 29 U.S.C. § 203(d).

       7.      Upon information and belief, Defendant, SACFL, LLC. is a holding company

owned in whole or in part by THE COVELLI FAMILY LIMITED PARTNERSHIP used to shield

liability from THE COVELLI FAMILY LIMITED PARTNERSHIP in the operation of SACFL,

LLC business affairs and enterprises.

       8.      Defendant, THE COVELLI FAMILY LIMITED PARTNERSHIP, is a private

partnership having its principal place of business at 4300 West Cypress St. Suite 850, Tampa,

Florida 33607 Hillsborough County and all material times was Plaintiff’s “employer” as defined

by 29 U.S.C. § 203(d).




                                                2
  Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 3 of 9 PageID 3



                                           COVERAGE

       9.      At all material times relevant to this action (2014-2019), Defendant was an

enterprise covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

       10.     At all material times relevant to this action (2014-2019), Defendant made gross

earnings of at least $500,000 annually.

       11.     At all material times relevant to this action (2014-2019), Defendant accepted

payments from customers based on credit cards issued by out of state banks.

       12.     At all material times relevant to this action (2014-2019), Defendant routinely

ordered materials or supplies from out of state.

       13.     At all material times relevant to this action (2014-2019), Defendant had two (2) or

more employees, including Plaintiff, engaged in interstate commerce, handling or otherwise working

on materials that have been moved in or produced for interstate commerce.

       14.     At all material times relevant to this action (2014-2019), Defendant used U.S. mail

to send and receive letters to and from other states.

       15.     At all material times relevant to this action moved vehicles through interstate

highways, which resulted in interstate commerce

       16.     At all times relevant to this action (2014-2019), Defendant failed to comply with

29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendant for which no provisions

were made by Defendant to properly pay Plaintiff for those hours worked in excess of forty (40)

within a work week.

       17.     At all times relevant to this action (2014-2019), Defendant failed to comply with

Florida Statute § 448.110, because Plaintiff performed services for Defendant for which no

provisions were made by Defendant to properly pay Plaintiff for those hours worked in a forty (40)




                                                   3
  Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 4 of 9 PageID 4



hour work week.

                                  FACTUAL ALLEGATIONS

       18.     Plaintiff was an “server/waiter” and performed related activities for Defendant in

Orlando, Florida (Orange County).

       19.     Plaintiff worked for Defendant from approximately May 2011 to April, 2019.

       20.     In this capacity, Plaintiff earned a regular rate of pay of $5.03 per hour from July

1, 2016 until December 31, 2016.

       21.     In this capacity, Plaintiff earned a regular rate of pay of $5.08 per hour from January

1, 2017 until December 31, 2017.

       22.     In this capacity, Plaintiff earned a regular rate of pay of $5.23 per hour from January

1, 2018 until December 31, 2018.

       23.     In this capacity, Plaintiff earned a regular rate of pay of $5.44 per hour from January

1, 2019 until April 20, 2019.

       24.     At all times material hereto Federal minimum wage rate was $7.25 per hour. See

29 U.S.C. § 206(a)(1)(C).

       25.     During the period July 1, 2014 until December 31, 2014 the Florida minimum wage

was $7.93 an hour. See Florida Statutes § 448.110.

       26.     During the period January 1, 2015 until December 31, 2015 the Florida minimum

wage was $8.05 an hour. See Florida Statutes § 448.110.

       27.     During the period January 1, 2016 until December 31, 2016 the Florida minimum

wage was $8.05 an hour. See Florida Statutes § 448.110.

       28.     During the period January 1, 2017 until December 31, 2017 the Florida minimum

wage was $8.10 an hour. See Florida Statutes § 448.110.




                                                  4
  Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 5 of 9 PageID 5



       29.     During the period January 1, 2018 until December 31, 2018 the Florida minimum

wage was $8.25 an hour. See Florida Statutes § 448.110.

       30.     During the period January 1, 2019 until April 20, 2019 the Florida minimum wage

was $8.46 an hour. See Florida Statutes § 448.110.

       31.     During Plaintiff’s employment, Plaintiff worked in excess of forty (40) per work

week during one or more work weeks.

       32.     Specifically, Plaintiff would work over 60 hours per week.

       33.     However, Plaintiff was not paid overtime compensation of one and a half times his

regular rate of pay per hour for all overtime hours worked.

       34.     As a result, Plaintiff should have received compensation at time and one half his

regular rate of pay for all hours worked beyond the forty (40) hours per week.

       35.     Additional, Plaintiff was required to work approximately five (5) to ten (10) hours

per week “off-the-clock” without receiving any form of compensation.

       36.     Plaintiff was not paid his regular hourly rate of pay for all hours worked, including

for all overtime hours worked.

       37.     As a result, Plaintiff should have received compensation for the federal minimum

wage, for any weeks where his hourly rate of pay fell below the federal minimum.

       38.     As a result, Plaintiff should have received compensation for the Florida minimum

wage, for any weeks where his hourly rate of pay fell below the Florida minimum.

       39.     Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff are in the possession and custody of

Defendant.




                                                 5
  Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 6 of 9 PageID 6



       40.     Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff were, in some manner, fabricated altered

and/or destroyed by the Defendant’s or agents acting on Defendant’s behalf at the time such

records were created and/or maintained.

       41.     Defendant has violated Title 29 U.S.C. § 207 in that they have failed to pay Plaintiff

proper the federal premium wage equal to one and one-half of Plaintiff’s regular rate of pay for hours

worked in excess of forty (40) in a week.

       42.     Defendant has violated Florida Statutes § 448.110 in that they have failed to pay

Plaintiff the proper Florida minimum wage.

       43.     Defendant’s failure and/or refusal to properly compensate Plaintiff at the rates and

amounts required by the Fair Labor Standards Act (FLSA) were willful.

       44.     Defendant’s failure and/or refusal to properly compensate Plaintiff at the rates and

amounts required by the Florida Statutes § 448.110 were willful.

               COUNT I - RECOVERY OF OVERTIME COMPENSATION

       45.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 44 above.

       46.     Plaintiff is/was entitled to be paid time and one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

       47.     During his employment with Defendant, Plaintiff regularly worked overtime hours

but was not paid time and one-half compensation for the same.

       48.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay

Plaintiff, time and one-half his regular rate of pay for each hour worked in excess of forty (40) per




                                                  6
  Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 7 of 9 PageID 7



work week in one or more work weeks, Plaintiff has suffered damages plus incurring reasonable

attorneys’ fees and costs.

       49.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       50.     Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff demands judgment against Defendant for the payment of all

overtime hours at one and one-half the regular rate of pay for the hours worked by him for which

Defendant did not properly compensate him, liquidated damages, reasonable attorneys’ fees and

costs incurred in this action, and any and all further relief that this Court determines to be just and

appropriate.

                       COUNT II - RECOVERY OF MINIMUM WAGE

       51.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 44 above.

       52.     Plaintiff is/was entitled to be paid time the Florida minimum wage for all hours

worked.

       53.     During his employment with Defendant, Plaintiff regularly worked “off-the-clock”

hours but was not paid time at his regular rate or the Florida minimum wage.

       54.     During his employment with Defendant, Plaintiff regularly worked overtime hours

but was not paid time at his regular rate or the Florida minimum wage.

       55.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay

Plaintiff his regular rate of pay or the Florida minimum wage, Plaintiff has suffered damages plus

incurring reasonable attorneys’ fees and costs.




                                                    7
  Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 8 of 9 PageID 8



       56.      As a result of Defendant’s willful violation of Florida Statute § 448.110, Plaintiff

is entitled to liquidated damages.

       57.      Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff demands judgment against Defendant for the payment of all

minimum wage for the hours worked by him for which Defendant did not properly compensate

him, liquidated damages, reasonable attorneys’ fees and costs incurred in this action, and any and

all further relief that this Court determines to be just and appropriate.

                                  DEMAND FOR JURY TRIAL

       58.      Plaintiff demands a jury trial on all issues so triable against Defendant.

                                      RELIEF REQUESTED

       Plaintiff respectfully requests:

           i.   That the Court declare that Defendant violated the aforementioned causes of action;

         ii.    A jury trial and entry of judgment in Plaintiff’s favor;

         iii.   Back overtime pay;

         iv.    Back Florida minimum wage pay

          v.    Liquidated damages;

         vi.    Attorney’s fees and expenses;

        vii.    Prejudgment interests, and, if applicable, post-judgment interest; and

       viii.    Any such other and further permanent injunctive, declaratory, legal or equitable

                relief in any combination to which he may be entitled.

       Dated this 14th day of August, 2019.

                                                         Respectfully submitted by,

                                                         _s/ Bobby A. Lean, Jr.___________
                                                         Carlos Leach, Esq.



                                                     8
Case 6:19-cv-01508-RBD-EJK Document 1 Filed 08/14/19 Page 9 of 9 PageID 9



                                        Fla. Bar No.: 0540021
                                        Bobby A. Lean, Jr., Esq.
                                        Fla. Bar No.: 118769
                                        Trial Counsel for Plaintiff
                                        The Leach Firm, P.A.
                                        1950 Lee Rd., Suite 213
                                        Winter Park, FL 32789
                                        Telephone: (407) 574-4999
                                        Facsimile: (833) 423-5864
                                        Primary Email: blean@theleachfirm.com
                                        Secondary Email:
                                        yhernandez@theleachfirm.com




                                    9
